Citation Nr: 1047114	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for depression, to include 
as secondary to back, hip, and leg disorders.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

6.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2007 and July 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied the benefits 
sought on appeal.

A hearing was held on October 14, 2010, in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The issues of entitlement to service connection for a cervical 
spine disorder, a lumbar spine disorder, and peripheral 
neuropathy as well entitlement to TDIU will be addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.	
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a left hip disorder 
related to his military service.

3.  The Veteran has been shown to have a depressive disorder 
related to his left hip disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
left hip disorder was incurred in active service. 38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, a 
depressive disorder is proximately due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for a left hip disorder and a depressive 
disorder, and therefore, the benefits sought on appeal have been 
granted in full.  Accordingly, regardless of whether the notice 
and assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.


I.  Left Hip Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left hip 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of a left hip disorder.  
However, the Veteran has contended that he injured his left hip 
during parachute jumps in service.  Specifically, he has 
indicated that he injured his legs during a parachute jump in 
January 1962 and continued to jump following the injury, but was 
later switched to a file clerk/typist because of the injury.

The Veteran's service personnel records do show that he 
volunteered for airborne training and received the Parachutist 
Badge.  Between June 1961 and November 1962, he made a total of 
13 parachute jumps.  The records also show that he requested a 
change of assignment in August 1962 and became an armor 
intelligence specialist/scout observer, but there was no 
indication as to the reason for the request.

In addition, the Board acknowledges that the Veteran is competent 
to report his experience and symptoms in service and thereafter.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

There is no reason to doubt the credibility of the Veteran's 
statements that he injured his left hip in service other than a 
lack of contemporaneous medical evidence documenting such 
complaints.  The Board may not reject the credibility of the 
Veteran's lay testimony simply because it is not corroborated by 
contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Moreover, there is no evidence of 
any intercurrent injury.
Thus, there is no reason to doubt the credibility of his lay 
statements regarding the onset of his disorder.

The Veteran's son also submitted a lay statement in October 2010 
in which he indicated that he was born in July 1964.  He recalled 
his father having problems with his hip as long as he could 
remember.

In addition, VA medical records dated in December 2008 document 
the Veteran as having been diagnosed with status post left hip 
arthroplasty with subsequent dislocations.  The treating 
physician indicated that, after reviewing the Veteran's history, 
it appeared that he was a parachuter during active duty.  The 
Veteran had inquired whether his need for the hip replacement 
could have been related to an injury sustained during such 
activity, and the physician believed that it was certainly 
possible.

Similarly, the Veteran's VA primary care physician submitted a 
statement in October 2010 indicating that it was her opinion that 
the Veteran's significant hip osteoarthritis was a direct result 
of his paratrooping while in service.

The Board does note that the December 2008 and October 2010 VA 
physicians did not review the claims file and appear to have 
relied on the Veteran's statements in rendering their opinions.  
However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court pointed out that reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran. See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  Here, as discussed above, the Board finds the 
Veteran's reported history regarding his parachute jumps and 
symptoms in service to be credible.  Therefore, the Board finds 
that the aforementioned opinions were based on a credible 
history, and thus, are probative in this case.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted.  The Court specifically indicated that it 
would not be permissible to undertake further development if the 
purpose was to obtain evidence against an appellant's claim. See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In light of the Veteran's current diagnosis and the statements 
made by medical professionals in December 2008 and October 2010, 
there is a reasonable doubt as to whether the Veteran currently 
has a left hip disorder that is related to his military service.  
To the extent that there is any reasonable doubt, that doubt will 
be resolved in his favor.  Accordingly, the Board concludes that 
service connection for a left hip disorder is warranted.
II.  Depression

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for depressive 
disorder.  He has contended that he currently has depression due 
to back, hip, and leg disorders.  Service connection has not yet 
been established for a back or leg disorder; however, in the 
decision above, the Board has determined that service connection 
is warranted for a left hip disorder.  

Moreover, a VA psychiatrist stated in November 2008 that the 
Veteran's depression was clearly related to his chronic pain.  In 
fact, he had reported a lifting of depression with better pain 
control.  The psychiatrist also noted that the Veteran had never 
presented with symptoms that were dubious or inconsistent and 
that he had never embellished symptoms for primary gain.  He 
believed that the Veteran's current depressive symptoms stemmed 
from chronic pain that appeared to have been related to his 
frequent jumping from aircraft while in active military service.  

In addition, the April 2009 VA examiner reviewed the claims file 
and performed a mental status examination after which he 
diagnosed the Veteran with a depressive disorder not otherwise 
specified.  He stated that the disorder was secondary to numerous 
health problems, which were primarily his spinal and hip 
difficulties.

Based on the foregoing, the Board finds that the Veteran has been 
shown to have a depressive disorder that is related, at least in 
part, to his service-connected left hip disorder.  The Board 
notes that there is no medical evidence showing otherwise.

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for depressive disorder is 
warranted.





ORDER

Subject to the provision governing the award of monetary 
benefits, service connection for a left hip disorder is granted.

Subject to the provision governing the award of monetary 
benefits, service connection for depressive disorder is granted.


REMAND

Reasons for Remand:  To issue a statement of the case and to 
adjudicate an inextricably intertwined issue.

The Board notes that a September 2007 rating decision denied the 
Veteran's claims for service connection for degenerative disc 
disease of the cervical and lumbar spine and for peripheral 
neuropathy of the bilateral lower legs.  The Veteran submitted a 
statement in October 2007 in which he disagreed with that 
decision.  The RO did issue a statement of the case (SOC) for 
some of the issues denied in September 2007, namely service 
connection for a left hip disorder and TDIU.  To date, however, 
the RO has not issued a statement of the case (SOC) regarding the 
issues of service connection for a cervical spine disorder, a 
lumbar spine disorder, and peripheral neuropathy of the lower 
extremities.  While the Veteran did refer to his hip injury in 
the October 2007 notice of disagreement (NOD), there was no 
indication that he was limiting his disagreement to that 
particular issue.  Indeed, the Veteran had previously contended 
that the spine disorders and peripheral neuropathy were all 
related to the same injury, and he did use the term 
"degenerative" in his NOD.  Thus, the October 2007 NOD should 
have been liberally construed to encompass all of the issues 
denied in the September 2007 rating decision.  Indeed, the Board 
recognizes that VA's statutory duty to assist means that VA must 
liberally read all documents submitted to include all issues 
presented. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may constitute 
an NOD under the law.), rev'd sub nom Gallegos v. Principi, 283 
F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 
properly implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement of § 
20.201 was not an onerous task). See also Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should return the claims file to 
the Board only if the Veteran perfects his appeal in a timely 
manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

The Board further notes that a decision on the claims for service 
connection could change the outcome of the Veteran's claim for 
TDIU.  As such, the service connection claims are inextricably 
intertwined with the TDIU claim currently on appeal.  For this 
reason, the issues of service connection must be resolved prior 
to resolution of the TDIU issue. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate the 
inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for a cervical spine 
disorder, a lumbar spine disorder, and 
peripheral neuropathy of the lower 
extremities.  The statement of the case 
should include a discussion of all relevant 
evidence considered and citation to all 
pertinent law and regulations.  Thereafter, 
the Veteran should be given an opportunity 
to perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should effectuate the grant of 
service connection for a left hip disorder 
and for depressive disorder and conduct any 
other development necessary to adjudicate 
the issue of entitlement to TDIU.  Further 
development may include affording the 
Veteran a VA examination to determine the 
effect of his service-connected disability 
on his employability.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


